Case: 19-40580     Document: 00515619283         Page: 1     Date Filed: 10/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 28, 2020
                                  No. 19-40580                         Lyle W. Cayce
                                                                            Clerk

   Milorad Raicevic,

                                                           Plaintiff—Appellant,

                                       versus

   Fieldwood Energy, L.L.C.; Shamrock Management,
   L.L.C., doing business as Shamrock Energy Solutions,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:15-CV-327


   Before Smith, Willett, and Duncan, Circuit Judges.
   PER CURIAM:*
          After injuring his back while working on Fieldwood Energy’s offshore
   platform, Milorad Raicevic sued Fieldwood (and the platform operators) for
   negligence. The jury found that Fieldwood was the only defendant that was
   negligent, attributing 50% of the responsibility to the company. The jury


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40580      Document: 00515619283          Page: 2   Date Filed: 10/28/2020




                                    No. 19-40580


   attributed the other 50% to Raicevic. After trial, and before entering
   judgment, the district court requested further briefing on Fieldwood’s
   defense under the exclusive-remedy provision of the Longshore and Harbor
   Workers’ Compensation Act. The district court entered judgment for
   Defendants (including Fieldwood) because it found that Raicevic was
   Fieldwood’s borrowed employee, and thus the LHWCA’s exclusive-
   remedy provision gave Fieldwood tort immunity. Because we agree that the
   LHWCA was Raicevic’s exclusive remedy, we affirm.
                                         I
          Waukesha Pearce Industries, Inc. (not a defendant in this case)
   employed Raicevic as an offshore platform mechanic beginning in 2008.
   While still employed by Waukesha Pearce, Raicevic worked on Fieldwood’s
   offshore platform located on the outer continental shelf in the Gulf of
   Mexico. Almost a year into working (and sleeping) on Fieldwood’s platform,
   Raicevic awoke after midnight to an alarm blaring in the mechanic’s room.
   Raicevic slipped and fell twice, due to oil that had leaked on the floor, while
   trying to address the mechanical issue that triggered the alarm.
          Raicevic suffered back injuries that necessitated various treatments,
   including surgery, physical therapy, and steroid injections. Raicevic received
   coverage for these treatments through Waukesha Pearce’s workers’
   compensation benefits, but it is unclear whether the benefits came from state
   plans or the LHWCA.
          Raicevic sued Fieldwood and the platform operators for negligence.
   Fieldwood countered that Raicevic was its borrowed employee, so various
   workers’ compensation schemes, including the LHWCA, precluded
   Raicevic’s tort claim. Raicivec filed a motion in limine to bar any discussion
   of workers’ compensation insurance at trial, and the district court granted
   the motion.




                                         2
Case: 19-40580     Document: 00515619283           Page: 3   Date Filed: 10/28/2020




                                    No. 19-40580


          At trial, the jury found that Fieldwood and Raicevic were each 50%
   responsible for Raicevic’s injuries. The jury also made special findings about
   the factors that a court weighs to decide borrowed employee status. But
   because of the motion in limine, the jury made no findings about any other
   issues related to Fieldwood’s LHWCA defense.
          After trial, but before entering judgment, the district court requested
   further briefing on Fieldwood’s LHWCA defense. The post-trial briefing
   focused on two necessary conditions for the LHWCA to apply and thus bar
   Raicevic’s negligence claim: (1) Was Raicevic Fieldwood’s borrowed
   employee? and (2) Did Fieldwood secure workers’ compensation benefits
   under the LHWCA? Considering the jury’s findings on the factors of
   borrowed-employee status and the post-trial briefing, the district court
   concluded that both conditions were met. Accordingly, the court rendered
   judgment for all defendants because the LHWCA gave Fieldwood tort
   immunity, and the jury found that the other defendants were not negligent.
   Raicevic now appeals, challenging the district court’s two findings on the
   LHWCA defense.
                                        II
          After a trial, we review questions of law de novo, “while questions of
   fact are reviewed for clear error.” Anne Harding v. Cty. of Dallas, 948 F.3d
302, 306–07 (5th Cir. 2020). So here, we review anew the core legal question:
   whether Raicevic was Fieldwood’s borrowed employee. See Billizon v.
   Conoco, Inc., 993 F.2d 104, 105 (5th Cir. 1993). And we review for clear error
   the key factual finding: that Fieldwood secured benefits under the LHWCA.
                                        III
          Under the Outer Continental Shelf Lands Act, an employee’s
   exclusive remedy for a work-related injury is the LHWCA. 43 U.S.C.
   § 1333(a)(1) and (b); 33 U.S.C. § 905(a). This means that, if applicable, the




                                         3
Case: 19-40580      Document: 00515619283          Page: 4   Date Filed: 10/28/2020




                                    No. 19-40580


   LHWCA would preclude a tort action like Raicevic’s. But this exclusivity
   provision only applies to (1) employers who (2) “secure payment of
   compensation” under the LHWCA. 33 U.S.C. § 905(a). Raicevic argues
   that Fieldwood cannot satisfy either requirement.
                                         A
          Turning first to the question of Raicevic’s employer, Fieldwood must
   show that Raicevic was its borrowed employee in order to have tort immunity
   under the LHWCA. Melancon v. Amoco Prod. Co., 834 F.2d 1238, 1243 (5th
   Cir.), amended on reh’g in part sub nom. Melancon v. Amoco Prods. Co., 841 F.2d
572 (5th Cir. 1988). To determine whether an employee is a “borrowed
   employee,” we consider the nine factors articulated in Ruiz v. Shell Oil
   Company:
          1. Who had control over the employee and the work he was
             performing, beyond mere suggestion of details or
             cooperation?
          2. Whose work was being performed?
          3. Was there an agreement, understanding, or meeting of the
             minds between the original and the borrowing employer?
          4. Did the employee acquiesce in the new work situation?
          5. Did the original employer terminate his relationship with
             the employee?
          6. Who furnished tools and place for performance?
          7. Was the new employment over a considerable length of
             time?
          8. Who had the right to discharge the employee?
          9. Who had the obligation to pay the employee?
   413 F.2d 310 (5th Cir. 1969); see also Melancon, 834 F.2d at 1244.
          These nine factual inquiries underlie borrowed-employee status, but
   the ultimate determination of whether an employee is a borrowed employee
   is a question of law for the court to decide. Melancon, 834 F.2d at 1244.




                                         4
Case: 19-40580      Document: 00515619283           Page: 5     Date Filed: 10/28/2020




                                     No. 19-40580


          The district court submitted these nine questions to the jury. And the
   parties acknowledge that the jury’s findings do not point uniformly in one
   direction. After considering the jury’s findings and the parties’ post-trial
   briefing on the issue, the district court determined that Raicevic was
   Fieldwood’s     borrowed     employee.      Raicevic   now     challenges   that
   determination; he does not challenge the jury’s factual findings.
          Determining borrowed-employee status, particularly in the LHWCA
   context, is a complex question of law. Gaudet v. Exxon Corp., 562 F.2d 351,
   358 (5th Cir. 1977). A court must consider not only the nine factors, “but the
   implications to be drawn from” them. Id. And “in different cases, [] certain
   of these factors may be more important than others, at least in the light of the
   facts [] before the court.” Alday v. Patterson Truck Line, Inc., 750 F.2d 375,
   376 (5th Cir. 1985).
          Further, we originally created the nine-factor test in the respondeat-
   superior context. See Gaudet, 562 F.2d at 356. But in the LHWCA context,
   the test is not used to impute liability but “to escape it through the exclusive
   remedy provisions.” Id. As we have explained:
          Although the coverage of the LHWCA is not contractual and
          does not depend upon the consent of the parties, nonetheless
          when an employee begins work for an employer under the
          coverage of the LHWCA, he is presumed to have consented
          to the Act’s trade-off of possibly large common law damages
          for smaller but certain LHWCA benefits. And by the very act
          of continuing in employment, he may be assumed to agree that,
          considering the likelihood of injury and the likely severity of
          injury within the working conditions he experiences, the
          benefits offered by the LHWCA in the event of injury are
          acceptable.
Id. So in assessing the nine factors, we focus on whether the employee has
   consented (implicitly or explicitly) to this statutory trade-off.




                                           5
Case: 19-40580         Document: 00515619283               Page: 6      Date Filed: 10/28/2020




                                          No. 19-40580


           With that focus in mind, we now briefly review the nine factors. And
   we conclude that Raicevic was Fieldwood’s borrowed employee, although we
   do so for reasons somewhat different from those given by the district court. 1
           We start with the easier factors in this case. The jury’s findings as to
   factors 2, 4, and 6—that Raicevic was performing Fieldwood’s work,
   Raicevic acquiesced in the work situation, and Fieldwood provided the tools
   and place of work—clearly favor Fieldwood (borrowed-employee status).
   But the jury’s finding as to factor 5—that Waukesha Pearce did not terminate
   its relationship with Raicevic prior to his injury—favors Raicevic (no
   borrowed-employee status).
           For the remaining factors, there is considerable dispute about the
   implications we should draw from the jury’s findings.
           Factor One. The jury found that Fieldwood did not have control over
   Raicevic’s work beyond merely suggesting details. Raicevic argues that the


           1
             While the district court came to the correct conclusion, it did so via an improper
   interpretation of our cases. The court gave a thorough overview of our caselaw discussing
   how to weigh the nine factors and noted that our decision in Gaudet v. Exxon Corporation
   stated that factors 4–7 were “most pertinent when the borrowed employee doctrine is used
   as a defense to common law liability in the LHWCA context.” 562 F.2d at 357. So far so
   good. But then, the district court analyzed only those four factors, claiming that the other
   five factors were not “essential” and treating them as if they were completely disposable.
   Gaudet does not support this nor, as Raicevic points out, do the cases that followed. In
   Gaudet, we said that looking at factors 4–7 was a “suggested focus within” the nine-factor
   test. Gaudet, 562 F.2d at 359. And since Gaudet, we have repeatedly stated that out of the
   nine factors, no single factor or combination of them is determinative. Brown v. Union Oil
   Co., 984 F.2d 674, 676 (5th Cir. 1993); Fontenot v. Mobil Oil Expl. & Producing Se., Inc., 997
F.2d 881 (5th Cir. 1993) (per curiam) (stating that Gaudet’s holding was that the nine
   “factors are to be weighed as appropriate in each particular case”); Mosley v. Wood Grp.
   PSN, Inc., 760 F. App’x 352, 359 n.8 (5th Cir. 2019) (per curiam). We have also said that
   “in many of our prior cases,” the first of the nine factors—who controlled the employee’s
   work—was “central” to the analysis even though Gaudet “deemphasized” this factor.
   Brown, 984 F.2d at 676. While determining how to weigh the nine factors will depend on
   the facts of the case, no factor can be categorically excluded from the analysis.




                                                 6
Case: 19-40580     Document: 00515619283           Page: 7   Date Filed: 10/28/2020




                                   No. 19-40580


   jury’s finding should weigh in his favor because Waukesha Pearce, not
   Fieldwood, told him to work on Fieldwood’s platform; no one from
   Fieldwood told him exactly how to do the repairs; and his direct supervisor
   was a Waukesha Pearce field service manager. Fieldwood, on the other hand,
   argues that it told Raicevic what to inspect on the platform, and when and
   where to conduct those inspections; two Fieldwood employees supervised
   Raicevic—Raicevic even claimed that one was the “best boss” he ever had;
   and the Waukesha Pearce supervisor was never on Fieldwood’s platform and
   didn’t provide any guidance as to Raicevic’s actual work for Fieldwood.
          In the LHWCA context, we have previously rejected the arguments
   Raicevic makes and held that the arguments Fieldwood makes indicate
   borrowed-employee status. See, e.g., Melancon, 834 F.2d at 1245 (holding that
   control factor favored borrowed-employee status where employee took
   orders from borrowed employer about what work to do and when and where
   to do it). We thus conclude that the jury’s finding—that Fieldwood didn’t
   control Raicevic—does not preclude, or even necessarily weigh against,
   borrowed-employee status.
          Factor Three. The jury found, and no one disputes, that Waukesha
   Pearce and Fieldwood had a written agreement that said Raicevic was an
   independent contractor, not Fieldwood’s employee. But even Raicevic
   acknowledges that this type of contract “does not automatically prevent
   borrowed employee status.” Brown v. Union Oil Co., 984 F.2d 674, 677–78
   (5th Cir. 1993). The parties’ actions can waive or modify an independent-
   contractor provision. Id. And we have previously found an independent-
   contractor agreement modified by the parties’ behavior when there is
   evidence showing that all parties understood that the employee “would be
   taking his instructions from” the borrowed employer. Melancon, 834 F.2d at
   1245. The jury’s finding that there was a contract says nothing about whether
   the parties modified or waived that contract.



                                         7
Case: 19-40580      Document: 00515619283           Page: 8    Date Filed: 10/28/2020




                                     No. 19-40580


          Here, there is evidence that Raicevic took instructions from and was
   supervised by Fieldwood employees. Raicevic admitted that he had to follow
   Fieldwood’s instructions and get Fieldwood’s permission for major repairs.
   Raicevic counters only that the contract itself is clear, and that the jury’s
   finding that Fieldwood didn’t control Raicevic suggests that there was no
   waiver or modification. Without deciding whether the parties modified the
   contract, we hold that the evidence demonstrating Fieldwood’s supervision
   of and instruction to Raicevic is enough to make this factor neutral. In other
   words, the existence of the contract does not counsel against finding
   borrowed-employee status.
          Factor Seven. We have often found that the length of the new
   employment is a neutral factor unless the new employment lasted for years.
   If it did, that favors borrowed-employee status. Mays v. Dir., Office of
   Workers’ Comp. Programs, 938 F.3d 637, 646 (5th Cir. 2019) (collecting
   cases). The jury found that Raicevic’s one year on the Fieldwood platform
   was not a “considerable” length of time. But in the LHWCA context, one
   year seems long enough to accept the risks of the job and consent to the
   statutory trade-off of receiving benefits in lieu of the possibility of winning a
   tort suit. Thus, this factor tilts in Fieldwood’s favor (borrowed-employee
   status).
          Factors Eight and Nine. The jury found that Fieldwood did not have
   the right to discharge or the obligation to pay Raicevic, suggesting that these
   last two factors weigh in favor of no borrowed-employee status. But as
   Fieldwood points out, we weigh these factors differently in the LHWCA and
   respondeat-superior contexts.
          As to the right to discharge—factor eight—the focus is on whether
   Fieldwood had the right to “terminate [Raicevic’s] services” for Fieldwood,
   not whether it had the right to terminate his employment in general. Capps v.




                                          8
Case: 19-40580     Document: 00515619283           Page: 9   Date Filed: 10/28/2020




                                    No. 19-40580


   N.L. Baroid-NL Indus., Inc., 784 F.2d 615, 618 (5th Cir. 1986). Because
   Fieldwood had the right to remove Raicevic from working on its platform at
   any time, factor eight favors borrowed-employee status.
          The obligation to pay—factor nine—does not focus on who paid
   Raicevic. The more helpful question is: Where did the funds originally come
   from? Id. Here, Fieldwood paid Waukesha Pearce for Raicevic’s work, then
   Waukesha Pearce paid Raicevic. That is enough to skew the factor in
   Fieldwood’s favor. See Melancon, 834 F.2d at 1246.
          All in all, only one factor (five) plainly favors Raicevic. We therefore
   agree with the district court that Raicevic was Fieldwood’s borrowed
   employee, meaning Fieldwood can invoke the LHWCA as a bar to
   Raicevic’s tort claim unless any exceptions apply.
                                         B
          One exception to LHWCA tort immunity is relevant here. Raicevic’s
   tort claim is not barred if Fieldwood “fail[ed] to secure payment of
   compensation as required by” the LHWCA. 33 U.S.C. § 905(a); Total
   Marine Servs., Inc. v. Dir., Office of Worker’s Comp. Programs, 87 F.3d 774,
   778 (5th Cir. 1996). The parties did not submit this issue to the jury, so the
   district court made a fact finding under Federal Rule of Civil Procedure
   49(a)(3). See also Taherzadeh v. Clements, 781 F.2d 1093, 1100 (5th Cir. 1986)
   (“In the absence of a demand by the parties that an issue be submitted, and
   if such issue is omitted, [Rule 49(a)] allows the Court to make its own
   findings on the omitted issue.”).
          The district court found that Fieldwood had LHWCA workers’
   compensation insurance at the time of Raicevic’s injury, and therefore
   Fieldwood could invoke the LHWCA as a bar to Raicevic’s tort claim. As
   noted above, we review the district court’s factual finding for clear error.
   Heck v. Triche, 775 F.3d 265, 282 (5th Cir. 2014).




                                         9
Case: 19-40580     Document: 00515619283           Page: 10   Date Filed: 10/28/2020




                                    No. 19-40580


          Raicevic argues that the question is not just whether Fieldwood had
   LHWCA insurance, but whether any employer (Waukesha Pearce or
   Fieldwood) paid Raicevic benefits specifically under the LHWCA. Raicevic
   also says that the district court erred because the post-trial evidence
   Fieldwood submitted on the issue was untimely. Both arguments fail.
          We have never directly addressed Raicevic’s first argument—that to
   invoke the LHWCA as a defense, an employer must prove not just that it
   had LHWCA insurance, but that it paid benefits under that insurance to the
   employee. As the language of the LHWCA and our cases show, that
   standard is too demanding. In Thibodeaux v. J. Ray McDermott & Company,
   the employee argued that the employer failed to “secure payment of
   compensation” because it did not properly post the required notice about the
   LHWCA. 276 F.2d 42, 46 (5th Cir. 1960). We held that even assuming the
   notice was inadequate, the employer had purchased LHWCA insurance,
   and that’s all it needed to do to “secure payment.” Id. The statute contains
   specific provisions about “how and in what manner an employer shall comply
   with the obligation to secure payment of compensation.” Id. In other words,
   the statute makes clear what it means to “secure payment”—buy insurance
   or receive approval to pay compensation benefits directly. 33 U.S.C. § 932(a).
   See also Melancon, 834 F.2d at 1247 n.17 (“There is no requirement that tort
   immunity under § 905(a) attaches only to an employer who actually pays for
   his employees’ worker’s compensation (i.e. the premiums for the worker’s
   compensation insurance coverage).”).
          Here, the evidence showed that both Fieldwood and Waukesha
   Pearce had LHWCA insurance at the time of Raicevic’s injury. That is




                                        10
Case: 19-40580        Document: 00515619283              Page: 11       Date Filed: 10/28/2020




                                         No. 19-40580


   enough for Fieldwood to invoke the LHWCA’s exclusive-recovery
   provision. 2
           Finally, the district court’s consideration of Fieldwood’s post-trial
   evidence was proper. The parties did not submit the issue of workers’
   compensation insurance to the jury. In fact, Raicevic filed a motion in limine,
   which the district court granted, to bar any discussion of workers’
   compensation insurance at trial. So after trial, the district court asked for
   further briefing on these issues, and Fieldwood submitted an affidavit with
   its briefing to prove it had LHWCA insurance at the time of Raicevic’s
   injury. Raicevic points to no cases that would prohibit the court, as the
   factfinder on this issue, from considering the post-trial evidence and briefing.
   The district court committed no error.
                                               IV
           Because we find that Fieldwood has tort immunity, the district court
   correctly entered judgment for the Defendants. We AFFIRM.




           2
              It appears that just two district courts have addressed this issue, and both have
   found that securing payment means only obtaining LHWCA insurance. Birkenbach v.
   Nat’l Gypsum Co., No. 13-14607, 2014 WL 2931795, at *5 (E.D. Mich. June 30, 2014); In re
   Natures Way Marine, LLC, 984 F. Supp. 2d 1231, 1243 (S.D. Ala. 2013). “The LHWCA
   provides that the employer must secure payment of compensation, and binding case law
   explains this as the long-range method whereby the employer satisfies the Department of
   Labor that it can, that is, it has the potential, to pay compensation payments when/if
   required to do so under the Act. The LHWCA does not place any additional burden on
   the employer to immediately and actually make compensation payments to individual
   injured employees.” See In re Natures Way Marine, 984 F. Supp. 2d at 1243 (emphasis in
   original).




                                               11